DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200294273 A1 YANO; Koji et al. (hereafter Yano), and further in view of US 20180160113 A1 JEONG; Je Chang et al. (hereafter Jeong).
Regarding claim 1, Yano discloses A three-dimensional data encoding method (i.e.Fig.7), comprising: encoding information of a current node included in an N-ary tree structure of three-dimensional points included in three-dimensional data, where N is an integer greater than or equal to 2 (i.e.Fig.2, 3, 6, [0060], [0065], [0079], wherein the node of binary tree as the N-ary tree is represented by Voxel or point cloud data that would be encoded).
Yano fails to disclose wherein in the encoding, reference to information of a first node included in neighboring nodes spatially neighboring the current node is permitted, and reference to information of a second node included in the neighboring nodes is prohibited, the first node having a same parent node as the current node, the second node having a different parent node from the parent node of the current node.
However, Jeong teaches in the encoding (i.e.Fig.2), reference to information of a first node included in neighboring nodes spatially neighboring the current node is permitted (i.e.[0006], [0185], wherein blocks from division of binary tree are the nodes, the neighboring blocks are the node or leaf) and reference to information of a second node included in the neighboring nodes is prohibited (i.e.[0240], wherein as if reference unavailable, replacement or copy of references from other available block will be used), the first node having a same parent node as the current node (i.e.Fig.18c, [0244], [0266], wherein the corresponding adjacent blocks and current block obtained by division from one upper level have same parent, the current block in center of Fig.18c has references (hatched area) from blocks on top and left), the second node having a different parent node from the parent node of the current node (i.e.Fig.19a,19b, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the three-dimensional data encoding/decoding method disclosed by Yano to include the teaching of Jeong, in order to achieve accuracy of prediction can be increased by realizing an improvement in the reference pixel construction and the most probable mode construction in an intra prediction, as taught by Jeong (i.e.[0048]).
Regarding claim 2, Jeong teaches The three-dimensional data encoding method according to claim 1, further comprising: determining whether to prohibit the reference to the information of the second node, wherein in the encoding, whether to prohibit or permit the reference to the information of the second node is selected based on a result of the determining, and the three-dimensional data encoding method further comprises: generating a bitstream including prohibition switch information that indicates the result of the determining and indicates whether to prohibit the reference to the information of the second node (i.e.[0016], [0240], [0340]).
Regarding claim 3, Yano discloses The three-dimensional data encoding method according to claim 1, wherein the information of the current node indicates whether a three-dimensional point is present in each of child nodes belonging to the current node, the information of the first node indicates whether a three-dimensional point is present in the first node, and the information of the second node indicates whether a three-dimensional point is present in the second node (i.e.[0065]-[0067]).
Regarding claim 4, Yano discloses The three-dimensional data encoding method according to claim 3, wherein in the encoding, a coding table is selected based on whether the 
Regarding claim 5, Jeong teaches The three-dimensional data encoding method according to claim 1, wherein in the encoding, reference to information of a child node of the first node is permitted, the child node being included in the neighboring nodes (i.e.Fig.16b, [0247]-[0249]).
Regarding claims 7, 13, 14, see the rejection for claim 1. 
Regarding claim 8, see the rejection for claim 2. 
Regarding claim 9, see the rejection for claim 3.
Regarding claim 10, see the rejection for claim 4.
Regarding claim 11, see the rejection for claim 5.
Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano, in view of Jeong, and further in view of US 20050207495 A1 Ramasastry, Jayaram et al. (hereafter Ramasastry).
Regarding claim 6, Ramasastry teaches The three-dimensional data encoding method according to claim 1, wherein in the encoding, a neighboring node to be referred to is selected from the neighboring nodes according to a spatial position of the current node in the parent node (i.e.Fig.12, [0131]-[0132]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Yano, Jeong and Ramasastry before him/her, to modify the three-dimensional data encoding/decoding method disclosed by Yano to include the teaching of Jeong and Ramasastry, in order to achieve accuracy of prediction can be increased by realizing an improvement in the reference pixel construction and the most probable mode construction in an intra prediction, as taught by Jeong (i.e.[0048]), and meet the need for systems that may leverage suitable processing and error-control 
Regarding claim 12, see the rejection for claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200143568 A1, US 20200258202 A1, US 20190230285 A1, US 20190182481 A1




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRACY Y. LI/Primary Examiner, Art Unit 2487